Case 1:17-cv-01007-DAB Document7 Filed 02/15/17 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
— SS SS ee ee a Si ee mii x Docket No.: 1:17-cv-01007
CORAL REALTY, LLC, and CORAL
CRYSTAL, LLC eb alu,
STATEMENT OF OMITTED
Plaintiffs, INFORMATION PURSUANT TO
LOCAL CIVIL RULE 81.1

 

-against-
FEDERAL INSURANCE COMPANY,
Defendant.
Plaintiffs as and for their statement of omitted
information set forth the following:
1. CORAL REALTY, LLC is owned as follows:
80.883% by Alex Forkosh (NY)
18.17% by MLSF 2000, LLC* (NY)
1% by Corigin Holdings LLC (Delaware)
2. CORAL CRYSTAL, LLC is owned as follows:
99% by Coral Realty, LLC (NY)
1% by Coral Crystal Manager Corp’ (NY)
Dated: New York, New York

February 15, 2017

WILKOFS

DAYID B ,/ KAREL
tornéys for Plaintiffs (3465)
299 Broadway, Suite 1700

New York, New York 10007
(212) 285-0510

 

 

1
Owned 90% by Alex Forkosh and 10% by MLS 2000 Real Estate Trust

owned 100% by Alex Forkosh
Case 1:17-cv-01007-DAB Document9 Filed 02/28/17 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FS snes nnn x Docket No.: 1:17-cv-01007
CORAL REALTY, LLC, and CORAL

CRYSTAL, LLC et al., SUPPLEMENTAL
STATEMENT OF OMITTED
Plaintiffs, INFORMATION PURSUANT TO
LOCAL CIVIL RULE 81.1
-against-
FEDERAL INSURANCE COMPANY,
Defendant.

Plaintiffs as and for their supplemental statement of
omitted information set forth the following as for Plaintiffs
and their respective states of citizenship as of the date
Plaintiffs' complaint was filed:

1. As and for the members of Corigin Holdings LLC,
Plaintiffs have no access to such information.

2. The members and shareholders of MLS 2000 Real Estate
Trust are as follows:

Michelle Podolsky, New York;

Lucie Podolsky, New York;

Steven Forkosh, New York.

3. The trustees of MLS 2000 Real Estate Trust are as
follows:

Andrew Albstein, New York;

Cris Alcamo, Pennsylvania.

Dated: New York, New York

February 28, 2017
WIL KY, FRJEDMAN,
eps ZUNMINS
By:

DAVID B. KARHKL

Attorneys for Plaintiffs (3465)
299 Broadway, Suite 1700

New York, New York 10007

(212) 285-0510

 

15J125.L16.wpd
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

4
CORAL REALTY, LLC, et al.,
Plaintiffs,
v.
Civil Action No.:
17-cv-01007-DAB
FEDERAL INSURANCE COMPANY,
Defendant. Judge Deborah A. Batts
x

DECLARATION OF SCOTT D. SIMON
IN RESPONSE TO SUBPOENA ON CORIGIN HOLDINGS LLC

SCOTT D. SIMON, under penalty of perjury pursuant to 28 U.S.C. § 1746, declares as
follows:

ke I am an attorney with the law firm Goetz Fitzpatrick LLP, counsel for Corigin
Holdings LLC (‘“‘Corigin”).

2. I submit this declaration in response to a subpoena dated August 16, 2018 that was
served upon Corigin by Federal Insurance Company, the defendant in the above-captioned action
(“Subpoena”).

oi The Subpoena seeks the citizenship of Corigin’s members because Corigin is a
member of Coral Realty, LLC, a plaintiff in the above-captioned action.

4. Corigin is comprised of two members: one natural person (“Member A”) and one
trust (“Member B”). A trust’s citizenship is determined by the citizenship of both the trustee and
the beneficiaries. See Mills 201] LLC v. Synovus Bank, 921 F.Supp.2d 219 (S.D.N.Y.2013).

5, Member A is a citizen of the state of New York.
6. Member B is comprised of a trustee and three beneficiaries (“Beneficiary A,”

“Beneficiary B” and “Beneficiary C”).

7. The trustee is a natural person and a citizen of the state of New York.
8. Beneficiaries A and B are natural persons and citizens of the state of New York.
9, Beneficiary C is a natural person and a citizen of the state of California.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on September 21, 2018.

 

 

Scott D. Simon, Esq.

Goetz Fitzpatrick LLP

Attorneys for Corigin Holdings LLC
One Penn Plaza, 31st Floor

New York, NY 10119
212-695-8100
ssimon@goetzfitz.com
